—In a habeas corpus proceeding, the relator appeals from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated July 22, 1998, which dismissed the writ as academic.
Ordered that the order is affirmed.
We have reviewed the record and agree with the relator’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.